Title: To Benjamin Franklin from Gourlade & Moylan, 18 October 1779
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord SirL’Orient 18 Octobr: 1779
We received a letter from our friend Cap. Jones dated on board the ship of war Seraphis 3d. Inst. at Anchor off the Texel, giving us the very pleasing acct. of his victory of the 23d. Sepr. last and desiring us to forwd. through your hands, any letters we might have received for him: in complyance therwith, we inclose you a packet for him wch. we pray you will convey to his hands in the speediest manner possible.
We have the honor to be respectfully Honord sir Your most obt hle sts
Gourlade & Moylan
 
Notation: Gourlade & Moylan Oct 18. 79
